 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEXTER BROWN,                                      No. 2:18-cv-3197 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    UNITED STATES, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. On June 5, 2019, the undersigned recommended that this action be

19   dismissed based on plaintiff’s failure to pay the appropriate filing fee, and noted that plaintiff’s

20   copy of the order had been returned. On June 12, 2019, plaintiff filed objections to the findings

21   and recommendations, claiming that he has not changed his address, but did not receive the May

22   1, 2019 order, and appended a copy of his mail log. Plaintiff asked the court to reconsider the

23   recommended dismissal and to screen his “fourth amended complaint.” (ECF No. 11 at 2.)

24          Good cause appearing, the findings and recommendations are vacated. The Clerk is

25   directed to re-send a copy of this court’s May 1, 2019 order to plaintiff. Plaintiff is granted an

26   additional 21 days from the date of this order in which to pay the court’s filing fee. Because the

27   court did not receive a “fourth amended complaint,” or any amended complaint, his request to

28   screen such pleading is denied.
                                                         1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations (ECF No. 10) are vacated;

 3            2. The Clerk of the Court is directed to send plaintiff a copy of the May 1, 2019 order

 4   (ECF No. 9); and

 5            3. Within 21 days from the date of this order, plaintiff shall pay the appropriate filing fee.

 6   Dated: July 2, 2019

 7

 8

 9
     /brow3197.vac
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
